                                                                                                                                    Case 2:20-cv-10160-FMO-AGR Document 16 Filed 11/23/20 Page 1 of 4 Page ID #:66




                                                                                                                                       1 DYKEMA GOSSETT LLP
                                                                                                                                         Jon D. Cantor (SBN: 91852)
                                                                                                                                       2 jdcantor@dykema.com
                                                                                                                                         Abirami Gnanadesigan (SBN: 263375)
                                                                                                                                       3 agnanadesigan@dykema.com
                                                                                                                                         333 South Grand Avenue
                                                                                                                                       4 Suite 2100
                                                                                                                                         Los Angeles, CA 90071
                                                                                                                                       5 Telephone: (213) 457-1800
                                                                                                                                         Facsimile: (213) 457-1850
                                                                                                                                       6
                                                                                                                                         Attorneys for Plaintiff
                                                                                                                                       7 TNG WORLDWIDE, INC.
                                                                                                                                       8                     UNITED STATES DISTRICT COURT
                                                                                                                                       9                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                      10
                                                                                                                                      11
                                                                                                                                         TNG WORLDWIDE, INC., a Michigan            Case No. 2:20-cv-10160-FMO-AGR
                                                                                                                                      12 Corporation,
                     333 SOUTH GRAND AVENUE, SUITE 2100


                                                                                          Tel (213) 457-1800 • Fax (213) 457-1850
DYKEMA GOSSETT LLP




                                                                                                                                                                                    STIPULATED FINAL JUDGMENT
                                                          LOS ANGELES, CAL FORNIA 90071




                                                                                                                                      13                                            AND PERMANENT INJUNCTION
                                                                                                                                                      Plaintiff,                    ON CONSENT
                                                                                                                                      14
                                                                                                                                                v.                                  The Honorable Fernando M. Olguin
                                                                                                                                      15                                            United States Courthouse
                                                                                                                                         NHUNG NGUYEN,                              350 W. 1st Street,
                                                                                                                                      16 d/b/a ALLUREBEAUTI                         Los Angeles, CA 90012
                                                                                                                                                                                    6th Floor, Courtroom 6D
                                                                                                                                      17             Defendant.
                                                                                                                                      18
                                                                                                                                      19
                                                                                                                                      20
                                                                                                                                      21
                                                                                                                                      22
                                                                                                                                      23
                                                                                                                                      24
                                                                                                                                      25
                                                                                                                                      26
                                                                                                                                      27
                                                                                                                                      28

                                                                                                                                                                                1              Case No. 2:20-cv-10160-FMO-AGR
                                                                                                                                                                      CERTIFICATE OF SERVICE
Case 2:20-cv-10160-FMO-AGR Document 16 Filed 11/23/20 Page 2 of 4 Page ID #:67




            Plaintiff, TNG Worldwide, Inc., and Defendant, Nhung Nguyen, d/b/a
      AllureBeauti, having advised the Court that they have settled this Civil Action as
      relates to the claims between them, which compromise and settlement includes among
      its provisions the entry of injunctive relief, and Plaintiff and Defendant having
      submitted this Final Judgment and Permanent Injunction to the Court, on full consent
      as indicated below:
            IT IS HEREBY ORDERED AND ADJUDGED that:
            1.      This Court has jurisdiction of the subject matter of the claims asserted
      herein and the above-named parties to this action.
            2.      TNG is a manufacturer of beauty products including the ForPro
      Professional Collection, which is sold to TNG’s network of retailers and distributors
      nationwide, including www.amazon.com.          TNG has used the trade name and
      trademark “ForPro” in interstate commerce continuously since at least as early as
      2007, and TNG owns valid rights to the ForPro trade name, trade dress, trademark,
      and copyrighted images used in marketing For Pro products (the “ForPro Intellectual
      Property”).
            3.      Defendant is a producer and distributor of beauty products. When selling
      products, Defendant has used the goodwill of the ForPro Intellectual Property, leading
      customers into believing they are purchasing authentic ForPro products, when in
      reality, the customers are purchasing products from Defendant.
            4.      Defendant, including its predecessors, successors, subsidiaries, owners,
      parents, partners, joint ventures, affiliates, directors, stockholders, members,
      managers, officers, agents, servants, employees, attorneys, consultants, insurers,
      insureds, sureties, and all persons and entities acting in concert with or that are in
      privity with Defendant, (collectively, “Defendant”), is hereby permanently enjoined
      and restrained from:
                    a.    Expanding sales of products using the ForPro Mark, or any trade
            name, trade dress, or trademarks confusingly similar to the ForPro Mark;
Case 2:20-cv-10160-FMO-AGR Document 16 Filed 11/23/20 Page 3 of 4 Page ID #:68




                    b.   Infringing TNG’s ForPro Intellectual Property;
                    c.   Otherwise manufacturing, importing, exporting, advertising,
            marketing, promoting, distributing, displaying, offering for sale, selling, and/or
            otherwise dealing in the infringing ForPro products;
                    d.   Otherwise using in any manner (including but not limited to, in
            any search engine sponsored advertisements, URL, and/or website meta tag,
            page source, or page info) TNG’s ForPro Intellectual Property, and/or any
            reproduction, counterfeit, copy, or colorable imitation or simulation thereof,
            and/or any spurious designation that is identical to or substantially
            indistinguishable from the ForPro Intellectual Property, in connection with any
            product that is imported, distributed, advertised, marketed, offered for sale,
            and/or sold by Defendant in the United States, and/or imported into the United
            States, that is not manufactured by or on behalf of TNG; and
                    e.   Assisting, aiding, or abetting any other person or business entity
            in engaging in or performing any of the activities referred to in subparagraphs
            (a) and (b) above.
            5.     Defendant shall also take all reasonable measures to avoid infringing any
      of Plaintiff’s intellectual property rights, including, but not limited to Plaintiff’s
      images, copyrights, trade names, trade dress, and trademarks, in the future.
            6.     Within 24 hours after the notice by Plaintiff or identification by
      Defendant of any images or posts containing content that infringes Plaintiff’s
      intellectual property, Defendant shall also provide notice to any third parties
      (including, but not limited to, Amazon, Facebook, or any other advertising or online
      sales platform) to which Defendant provided the infringing content that such content
      infringes Plaintiff’s intellectual property rights, that the third parties are not
      authorized to use such content, and that the third parties shall cease all use thereof,
      including distributing, displaying, copying, and creating derivative works therefrom.
      If Defendant fails to provide such notice within 24 hours, Defendant shall pay to
Case 2:20-cv-10160-FMO-AGR Document 16 Filed 11/23/20 Page 4 of 4 Page ID #:69




      Plaintiff, as liquidated damages, $15,000 per day for each instance of infringement.
            7.     All liquidated damages payable hereunder shall be paid to Plaintiff
      within seven (7) days of the event requiring payment.
            8.     Within ten (10) days of the entry of this Order, Defendant shall (a)
      provide written notice to Plaintiff of all websites (including third party websites),
      applications or physical locations that sell Defendant’s products and any other domain
      name for use with the sale of such products with a registrar that is domiciled in the
      United States.
            9.     If Defendant violates any of the terms of this Stipulated Final Judgment
      and Permanent Injunction, there will be a rebuttable presumption that such violation,
      and any infringement associated with it, has been, and continues to be, willful. Also,
      it will be presumed that any such violation causes irreparable harm.
            10.    This Court shall retain jurisdiction to enforce this permanent injunction.

      IT IS SO ORDERED.




      DATED: November 23 , 2020                                     /s/
                                                    Honorable Fernando M. Olguin
                                                    United States District Judge
